IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48216

 CLARITA JOY LOFTIN, nka                        )
 CLARITA JOY MITCHELL,                          )    Filed: May 25, 2021
                                                )
        Petitioner-Respondent,                  )    Melanie Gagnepain, Clerk
                                                )
 v.                                             )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
 AARON CHRISTOPHER KNAPP,                       )    BE CITED AS AUTHORITY
                                                )
        Respondent-Appellant.                   )
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge. Hon. Rick L. Bollar,
       Magistrate.

       Order of the district court, dismissing intermediate appeal from the magistrate
       court, affirmed.

       Aaron Christopher Knapp, Lorain, Ohio, pro se appellant.

       Brett C. Anthon of Anthon Darrington LLC, Rupert, for respondent.
                  ________________________________________________

LORELLO, Judge
       Aaron Christopher Knapp appeals from an order of the district court, on intermediate
appeal from the magistrate court, dismissing his appeal. We affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Aaron and Clarita Joy Loftin, nka Clarita Joy Mitchell, are the parents of the minor child
in this action, who was born in 2011. Aaron and Clarita separated and, in 2015, the magistrate
court entered a judgment governing the child’s custody. In 2019, the magistrate court entered a
temporary custody modification order. Clarita moved to modify this temporary order and the
magistrate court granted her motion. Also in 2019, Aaron filed a motion to transfer jurisdiction to



                                                1
the state in which he resides. 1 The magistrate court denied his motion, entering an amended order
to the same effect after Aaron objected to the outcome. 2
       Aaron appealed to the district court, asserting the magistrate court erred in granting
Clarita’s motion to modify the temporary custody order and denying Aaron’s motion to transfer
jurisdiction. The district court dismissed Aaron’s appeal because both of the magistrate court’s
challenged orders were interlocutory, not final judgments from which an appeal could be brought.
Aaron again appeals.
                                                 II.
                                   STANDARD OF REVIEW
       For an appeal from the district court, sitting in its appellate capacity over a case from the
magistrate division, we review the magistrate court record to determine whether there is substantial
and competent evidence to support the magistrate court’s findings of fact and whether the
magistrate court’s conclusions of law follow from those findings. Pelayo v. Pelayo, 154 Idaho
855, 858-59, 303 P.2d 214, 217-18 (2013). However, as a matter of appellate procedure, our
disposition of the appeal will affirm or reverse the decision of the district court. Id. Thus, we
review the magistrate court’s findings and conclusions, whether the district court affirmed or
reversed the magistrate court and the basis therefor, and either affirm or reverse the district court.
                                                 III.
                                            ANALYSIS
       Aaron advances various arguments regarding the magistrate court orders but, as Clarita
notes, Aaron fails to address the district court’s basis for dismissing his intermediate




1
        The district court noted that Aaron filed this motion on October 15, 2019. However, this
motion does not appear in the appellate record. It is the responsibility of the appellant to provide
a sufficient record to substantiate his or her claims on appeal. Powell v. Sellers, 130 Idaho 122,
127, 937 P.2d 434, 439 (Ct. App. 1997). In the absence of an adequate record on appeal to support
the appellant’s claims, we will not presume error. Id. Thus, we presume the district court’s recital
of the procedural history is correct.
2
         Again, the district court noted that Aaron objected on December 3, 2019, but that objection
is not in the appellate record. We presume the district court is correct.

                                                  2
appeal--namely, that both of the magistrate court’s orders challenged on appeal are interlocutory. 3
A party waives an issue on appeal if either argument or authority is lacking. Powell v. Sellers, 130
Idaho 122, 128, 937 P.2d 434, 440 (Ct. App. 1997). By failing to argue that the district court erred
in dismissing the intermediate appeal because the orders were interlocutory, Aaron waived
consideration of this issue. In addition, Aaron failed to include this issue in his statement of issues.
The failure of an appellant to include an issue in the statement of issues required by I.A.R. 35(a)(4)
will eliminate consideration of the issue from appeal. Kugler v. Drown, 119 Idaho 687, 691, 809
P.2d 1166, 1170 (Ct. App. 1991). This rule may be relaxed, however, where the issue is argued in
the briefing and citation to authority is provided. Everhart v. Wash. Cnty. Rd. & Bridge Dep’t,
130 Idaho 273, 274, 939 P.2d 849, 850 (1997). Again, however, Aaron provided no argument in
his opening brief that the district court erred in holding that the magistrate court’s orders were
interlocutory. Finally, Aaron failed to articulate the standard of review that applies to intermediate
appeals. An appellant must identify and apply the correct standard of review. Cummings v.
Stephens, 160 Idaho 847, 853, 380 P.3d 168, 174 (2016). Failure to identify and apply the correct
standard of review may result in the waiver of claims on appeal. Id. Consequently, Aaron has
failed to show error in the district court’s order dismissing his intermediate appeal. Because we
affirm the district court for the above reasons, we do not address the parties’ other arguments
regarding the magistrate court’s orders that Aaron challenges on appeal.
        Next, we address Clarita’s request on appeal for costs under I.A.R. 40 and attorney fees
under I.R.F.L.P. 908, I.C. § 12-121, and I.A.R. 41. Clarita is the prevailing party and, as such, is
entitled to costs under I.A.R. 40(a). Attorney fees under I.R.F.L.P. 908 are not available on appeal
because the Idaho Rules of Family Law Procedure “govern the procedure in the magistrate’s
division of the district court in the State of Idaho,” not appeals. I.R.F.L.P. 101; see also State,
Dep’t of Health & Welfare v. Slane, 155 Idaho 274, 279, 311 P.3d 286, 291 (2013) (holding that
I.R.C.P. 54(e)--the rule of civil procedure analogous to I.R.F.L.P. 908--is inapplicable to attorney


3
        In Aaron’s reply brief, he contends that the order modifying the temporary custody order
is final, not interlocutory, because it included the phrase “judgment is entered as follows.”
Generally, this Court will not consider arguments raised for the first time in a reply brief. Suitts v.
Nix, 141 Idaho 706, 708, 117 P.3d 120, 122 (2005). Thus, we do not address the arguments raised
for the first time in the reply brief, but we note, as the district court did, that inclusion of the word
“judgment” in an order is insufficient to transform the character of the order.

                                                   3
fees incurred on appeal). However, an award of attorney fees may be granted under I.C. § 12-121
and I.A.R. 41 to the prevailing party and such an award is appropriate when the court finds that
the appeal has been brought or defended frivolously, unreasonably, or without foundation. Here,
Aaron failed to address (in his opening brief) the district court’s basis for dismissing his
intermediate appeal. Consequently, his appeal is frivolous and Clarita is entitled to attorney fees
on appeal.
                                               IV.
                                        CONCLUSION
       Aaron has failed to show the district court erred in dismissing his appeal from the
magistrate court. Accordingly, the district court’s order dismissing Aaron’s intermediate appeal
is affirmed. Costs and attorney fees are awarded to Clarita on appeal.
       Judge GRATTON and Judge BRAILSFORD, CONCUR.




                                                4